United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2680
                       ___________________________

                             Juan Carlos Rodriguez

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Joseph Page, "Joe," Assistant Warden, Grimes Unit, ADC; Melvin Nance, Doctor,
  Grimes Unit, Arkansas Department of Correction; Aundrea Weekly, Warden,
  Grimes Unit, Arkansas Department of Correction (originally named as Andrea
 Weekly); Brenda Bridgeman, RN, Medical Supervisor, C.C.S. (originally named
                              as Brenda Bridgmen)

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Batesville
                                 ____________

                         Submitted: January 24, 2019
                           Filed: January 30, 2019
                                [Unpublished]
                               ____________

Before BENTON, BOWMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
      Arkansas inmate Juan Carlos Rodriguez appeals from the order of the District
     1
Court granting summary judgment to defendants in his action under 42 U.S.C.
§ 1983 and the Americans with Disabilities Act. Viewing the record in the light most
favorable to Rodriguez and drawing all reasonable inferences in his favor, we
conclude that summary judgment was warranted. See Peterson v. Kopp, 754 F.3d
594, 598 (8th Cir. 2014) (standard of review). We affirm.
                      ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-